DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This is a response to Applicant’s amendment filed on 02 November 2021 and 23 June 2022, wherein: 
Claims 1, 6, 8, 9, 11, and 13 are amended.
Claims 2-5, 12, and 14-18 are original.
Claims 7 and 10 are canceled.
Claims 1-6, 8, 9, and 11-18 are pending.

Specification
The disclosure is objected to because of the following informalities:
The specification has been amended to apply symbols to trade names or marks used in commerce.  However, some of these trade names or marks have multiple symbols applied to them in the specification.  For instance, a non-limiting example is Orbbec™ in the amendment to lines 16-24 of pg. 1 and Orbbec® in the amendment to pg. 17, line 20 - pg. 18, line 5.  Additionally, Applicant has missed applying symbols to several trade names or marks while amending the specification.
Line 5 of pg. 12 recites “improve any the mental and physical health”.  This is either missing terms or is grammatically incorrect.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-6, 8, 9, and 11-18 are objected to because of the following informalities:  
The claims with multiple limitations are inconsistently formatted.  Some limitations end with semi-colons, while others end with commas.  Uniformity is recommended.  Standard practice is to use semi-colons.  
Claim 9 was amended to include the limitation “which is based on the visual movement instruction” which was ended with a comma in the amendment filed 02 November 2021.  The amendment filed 23 June 2022 ends this limitation with a semi-colon.  However, this change is not marked.  Thus, it is unclear if the change to a semi-colon is an intended amendment or a typo.  For the purposes of compact prosecution, this is construed as a typo.
Dependent claims 2-6, 8, 9, and 11-18 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.


Claims 1-6, 8, 9, and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-6, 8, 9, and 11-18, it is unclear what constitutes “exercise therapy for mentally and physically stimulating a user”.  One of ordinary skill in the art would initially construe exercise therapy to be some sort of physical therapy.  But, the specification is silent any description of physical therapy, and physical therapy is not a therapy for mentally stimulating a user.  Additionally, the limitations of the claims are silent regarding anything that resembles “exercise therapy for mentally and physically stimulating a user”.  In particular, the claims are silent regarding anything that could constitute mentally stimulating a user, alone or in combination with physically stimulating a user.  Thus, exercise therapy is not necessarily physical therapy and one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2-6, 8, 9, and 11-18 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale. 

Regarding claim 1, it is unclear how hardware elements, a “first gaming platform” and a “computing system”, can be networked (which is a physical construct) to a software element, the “interactive exercise software”.  One of ordinary skill in the art would understand that hardware elements store and execute software because software is a set of instructions, data, or programs used to operate a computer and execute tasks. Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2-6, 8, 9, and 11-18 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 1 recites the limitation "the raw data" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear where this “raw data” is originating from, and what it comprises, that is input by the computing system.  The data received by the at least one processor of the motion sensing device is not claimed to also be received by the computing system.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2-6, 8, 9, and 11-18 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 1 recites the limitation "the second visual movement instructions" in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim as the second visual movement instruction is only previously recited as a singular second visual movement instruction, not a plurality of second visual movement instructions.  Dependent claims 2-6, 8, 9, and 11-18 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 1, it is unclear how the computing system “identifies and calculates velocity and acceleration associated with the at least one of the first, second, third, and fourth body parts based on the raw data” as claimed.  In particular, as identified above, “the raw data” is not linked to any particular data content, let alone body part data.  Thus, it is unclear how velocity and acceleration associated with a body part can be identified and calculated based on raw data of unknown content.  Dependent claims 2-6, 8, 9, and 11-18 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 1, it is unclear which limitations are sub-limitations of the limitation “the computing system determines that the first body part is in contact with the second body part when the computing system determines that”.  In particular, it is customary to further indent sub-limitations so that they are easily identified as linked to a particular limitation.  However, all of the limitations, including the limitation beginning with “the computing system inputs the received data” immediately preceding “the computing system determines” limitation, are all indented the same.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the limitations beginning with “the data received from the motion sensing device” and “the third body part and the fourth body part” are construed as sub-limitations of the limitation beginning with “the computing system determines”.  Dependent claims 2-6, 8, 9, and 11-18 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 1, it is unclear what the computing system is determining in the newly amended limitations “the computing system determines that the first body part is in contact with the second body part when the computing system determines that:  the data received from the motion sensing device are associated with the first body part location and the second body part location wherein the received data indicates the first body part and the second body part are at least partially in the same position in space based on the received data from the motion sensing device”.  In particular, the first part identifies that the computing system determines that the first body part is in contact with the second body part.  But, the condition for that determination is determining that the data received from the motion sensing device are associated with the first body part location and the second body part location, which is a verification of the content of the data not a determination of a spatial relationship between the first body part and the second body part.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the limitation “the data received from the motion sensing device are associated with the first body part location and the second body part location” is construed as redundant of prior recited limitation “the motion sensing device is configured to sense motion and sends motion data to the computing system for at least the position and movement associated with at least one of the first body part, the second body part, a third body part, and a fourth body part” such that amended limitations at issue recite 
“the computing system determines that the first body part is in contact with the second body part when the computing system determines that:  
the first body part position and the second body part position are at least partially in the same position in space based on the received data from the motion sensing device”.
Dependent claims 2-6, 8, 9, and 11-18 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 1, 9, and 11, it is unclear whether “the visual movement instruction” recited in line 13 of claim 1, line 5 of claim 9, and line 12 of claim 11 is referring to “a visual movement instruction” recited in line 8 of claim 1 or “a second visual movement instruction” recited in line 12 of claim 1.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, “the visual movement instruction” is construed as referring to “a visual movement instruction” recited in line 8 of claim 1.  Dependent claims 2-6, 8, 9, and 11-18 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 9 recites the limitation "the second visual instruction" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 9 recites the limitation "the computing device system" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of compact prosecution, the “computing device system” is construed as referring to the “computing system” of claim 1.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1-6, 8, 9, and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to a system which fall under at least one of the four statutory categories (STEP 1: YES).  
STEP 2A, PRONG 1
However, the independent claim recites track body positions and movements of the user and determine, corresponding to the user’s body positions and movements, when the user is replicating the movements of a visual movement instruction; evaluate the accuracy of the user’s body positions and movements; provide a second visual movement instruction, based on the received sensed data associated with the body position of the user and the visual movement instruction, wherein the second visual movement instruction is based on at least one of a changed level of difficulty and received sensed data associated with the body’s position and the second movement instruction, wherein: the second visual movement instructions instruct the user to put a first body part of the user in contact with a second body part of the user; receive motion data for at least the position and movement associated with at least one of the first body part, the second body part, a third body part, and a fourth body part, and identify and calculate velocity and acceleration associated the at least one of the first, second, third, and fourth body parts based on the raw data; and determine that the first body part is in contact with the second body part when determining that: the received data associated with the first body part location and the second body part location wherein the received data indicates the first body part and the second body part are at least partially in the same position in space based on the received data, the third body part and the fourth body part have ceased moving toward each other, and the received data indicates ceased movement of the first, second, third, and fourth body parts occurred at approximately a same point in time.  The dependent claims further recite wherein the first body part is a hand of the user and the second body part is a knee of the user; wherein the third body part is an elbow of the user and the fourth body part is an ankle of the user; wherein the hand is a right hand of the user, the knee is a left knee of the user, the elbow is a right elbow of the user, and the ankle is a left ankle of the user; or wherein the first body part is a finger of the user and the second body part is a nose of the user; or wherein the second visual movement instruction has a desired user-executed outcome, based on received body position location of at least one body part, and a maximum score available; wherein if the first body part and the second body part do not appear in the same position in space, then conclude that the first body part is not in contact with the second body part; or wherein the second visual instruction is based on a comparison of the received data associated with motion and position of each of the respective body parts compared to the desired user-executed outcome, which is based on the visual movement instruction; and further determine a score associated with the comparison; or calculate the accuracy score by: analyzing the raw data to determine an executed outcome for the user's body positions and movements after a predetermined amount of time, wherein the executed outcome is the position of the first body part and the second body part when the first body part was closest to the second body part in space; and calculating a distance between the first body part and the second body part when they were closest to each other; wherein the distance between the first body part and the second body part when they were closest to each other has a pre-determined accuracy score; displaying the accuracy score; and updating the visual movement instruction based on the accuracy instruction; wherein the accuracy score is 100 when it is determined that the first body part has contacted the second body part; or wherein the accuracy score is less than a pre-determined threshold when it is determined that the first body part has not made contact with the second body part; or track foot positions and movements of the user and create raw data; combine the raw data of the tracked body positions and movements of the user and the raw data of the tracked foot positions and movements of the user to create a combined raw data set; use the combined raw data set to: evaluate the accuracy of the user’s body and foot positions and movements; and provide feedback to the user by displaying a comparison of the user’s body and foot positions and movements to the visual movement instructions.
The claimed steps above amount to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by merely collecting information, analyzing the information, outputting the results of the collection and analysis.  This is particularly true of the claimed tracking, receiving, inputting, evaluating, instructing, detecting, identifying, calculating, determining, concluding, comparing, analyzing, displaying, updating, combining, and providing feedback steps.
This collection and analysis also amounts to the abstract idea grouping of mental processes because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of a pen and paper but for recitation of generic computer components.  This is particularly true of the claimed tracking, receiving, inputting, evaluating, instructing, detecting, identifying, calculating, determining, concluding, comparing, analyzing, updating, and combining steps. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a video game and monitor system (claim 1), a first gaming platform (claim 1), interactive exercise software (claim 1), a screen (claim 1), a motion sensing device including at least one sensor and at least one processor (claim 1), a computing system (claim 1), a second gaming platform (claim 14), a foot pressure sensitive device (clam 15), and a plurality of sensors (claim 15) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not necessarily tied to performing any of the steps.  Evidence is found in at least Fig. 11-13 and 17 which illustrate the components as non-descript black boxes or stock images. Further evidence is provided by the specification. See, for example, at least lines 15-28 of pg. 4, line 26 of pg. 6 - line 20 of pg. 9, lines 3-8 of pg. 14, line 10 of pg. 17 - line 4 of pg. 18, and line 4 of pg. 21 - line 12 of pg. 23 which identify that the system is not comprised of a particular machine nor consists of a particular arrangement.  For instance, lines 10-13 identifies that “the motion sensing device 1206 used in coordination with the training activities can be comprised of one or more cameras 1222 in a housing 1224, smart clothing that is motion trackable, or any other device that can track balance, head and body positions, 2D and 3D motions, and that can record data analytics to a back-end server.”  And, line 10 of pg. 21 - line 12 of pg. 23 identify that the computing system or any claimed computing device is non-specific. Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture. Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed functions are merely performing the steps of collecting, processing, and outputting data but are not tied to improving any functionality of the computer system.  In particular, the first gaming platform, the motion sensing device, the screen, and the second gaming platform, as recited and organized, merely add insignificant extrasolution activity to the judicial exception (e.g., mere pre- and post-solution displaying and extrasolution data gathering in conjunction with a law of nature or abstract idea). In their current configuration, the first gaming platform, the motion sensing device, the screen, and the second gaming platform as they would for any visual feedback system. The components, identified above, are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  This is evidenced by the absence of specificity of the components and their organization in the disclosure. Again, see, for example, at least Fig. 11-13 and 17, as well as lines 15-28 of pg. 4, line 26 of pg. 6 - line 20 of pg. 9, lines 3-8 of pg. 14, line 10 of pg. 17 - line 4 of pg. 18, and line 4 of pg. 21 - line 12 of pg. 23 of the specification as identified above.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at least Fig. 11-13 and 17, as well as lines 15-28 of pg. 4, line 26 of pg. 6 - line 20 of pg. 9, lines 3-8 of pg. 14, line 10 of pg. 17 - line 4 of pg. 18, and line 4 of pg. 21 - line 12 of pg. 23 of the specification as identified above.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  For instance, while the claims identify that that the system provides “exercise therapy for mentally and physically stimulating the user”, it is not only unclear what exercise therapy is, it is also silent regarding mentally stimulating the user as well as silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
STEP 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). Evidence is found in at least Fig. 11-13 and 17 which illustrate the components as non-descript black boxes or stock images and in the specification which identify that the system is not comprised of a particular machine nor consists of a particular arrangement.  . See, for example, at least lines 15-28 of pg. 4, line 26 of pg. 6 - line 20 of pg. 9, lines 3-8 of pg. 14, line 10 of pg. 17 - line 4 of pg. 18, and line 4 of pg. 21 - line 12 of pg. 23 of the specification.  For instance, lines 10-13 identifies that “the motion sensing device 1206 used in coordination with the training activities can be comprised of one or more cameras 1222 in a housing 1224, smart clothing that is motion trackable, or any other device that can track balance, head and body positions, 2D and 3D motions, and that can record data analytics to a back-end server.”  And, line 10 of pg. 21 - line 12 of pg. 23 identify that the computing system or any claimed computing device is non-specific.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  In particular, the first gaming platform, the motion sensing device, the screen, and the second gaming platform, as recited and organized, merely add insignificant extrasolution activity to the judicial exception (e.g., mere pre- and post-solution displaying and extrasolution data gathering in conjunction with a law of nature or abstract idea) which the courts have also held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at least Fig. 11-13 and 17, and lines 15-28 of pg. 4, line 26 of pg. 6 - line 20 of pg. 9, lines 3-8 of pg. 14, line 10 of pg. 17 - line 4 of pg. 18, and line 4 of pg. 21 - line 12 of pg. 23 of the specification as identified above.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).   Viewed both individually and as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (US 2003/0077556, hereinafter referred to as French) in view of Bonnet (US 2011/0102568).

Regarding claim 1, French teaches an exercise therapy video game and monitor system for mentally and physically stimulating a user (French, Title, “Education System Challenging a Subject’s Physiologic and Kinesthetic Systems to Synergistically Enhance Cognitive Function”), the system comprising:  5
a first gaming platform networked to interactive exercise software and configured to provide movement instructions to the user on a screen (French, Fig. 1, large screen video monitor or video display 28; para. 7, “a display for displaying cues for the student to engage in full-body motion and to engage in an interactive cognitive learning task.”); 
a motion sensing device (French, Fig. 1, wireless position tracking system 13) including at least one sensor that is configured to track body positions and movements of the user (French, Fig. 1, optical sensors 14 and 16; para. 55, “the sensors 14, 16 to track movement”; para. 61, “such multiple elements may be used to track the orientation of the player’s body as well as his or her position.”) and at least one processor configured to receive data from the at least one sensor and determine, corresponding to the user's body positions and movements when the user is replicating the movements of a visual movement instruction (French, Fig. 1, processor 18, computer 22; para. 311, “For example, the player may be trained to emulate the trainer's movements by attempting to maintain synchronicity with the avatar's movements. A measure of compliance may be made between the player's motions and the prerecorded motions of the trainer.”)); and  
10a computing system networked to the interactive exercise software (French, Fig. 1, computer 22; para. 48, “The computer 22, under control of associated software”) and configured to: 
input the raw data and evaluate the accuracy of the user's body positions and movements (French, para. 48, “assessing movement and agility skills without a confining field… the processor 18 provides a data signal along a line 20 via a serial port to a personal computer 22.  The computer 22, under control of associated software, processes the data signal”; para. 393, “the relationship between performance parameters and the displayed information may be more attenuated.” para. 311, “For example, the player may be trained to emulate the trainer's movements by attempting to maintain synchronicity with the avatar's movements. A measure of compliance may be made between the player's motions and the prerecorded motions of the trainer.”), and 
provide a second visual movement instruction, based on the received sensed data associated with the body position of the user and the visual movement instruction, at the graphical output screen, wherein the second visual movement instruction is based on at least one of a changed level of difficulty (French, para. 306, “Playback of protocols may also be modulated during an individual protocol or series of protocols in response to user performance. For example, comparison of current performance to past performance may indicate that the user is ready to begin training at a new, higher level of performance-modulation of playback of protocols may be revised accordingly to provide a new challenge within that training session. Alternatively, modulation may be revised in response to decreased performance, for example due to fatigue or injury.”) and received sensed data associated with the body’s position and the second movement instruction (French, para. 363, “providing real-time feedback to the subject or user”; para. 393, “the relationship between performance parameters and the displayed information may be more attenuated.” Para. 311, “For example, the player may be trained to emulate the trainer's movements by attempting to maintain synchronicity with the avatar's movements. A measure of compliance may be made between the player's motions and the prerecorded motions of the trainer.” Para. 315, “The user is provided with real time feedback as to his or her compliance.”);  
15wherein: 
the motion sensing device is configured to sense motion and sends motion data to the computing system for at least the position and movement associated with at least one of the first body part, the second body part, a third body part, and a fourth 20body part (French, para. 10, “tracking movements of a student engaged in a cognitive learning task which involves full body motion.”  Para. 48, “the processor 18 [of the wireless position tracking system 13] provides a data signal along a line 20 via a serial port to a personal computer 22); 
the computing system inputs the received data and identifies and calculates velocity and acceleration associated with at least one of the first, second, third, and fourth body parts based on the raw data (French, para. 75, “player's movement capabilities related lo physics-based information including speed, velocity, acceleration, deceleration and displacement.”). 
French does not explicitly teach the second visual movement instructions instruct the user to put a first body part of the user in contact with a second body part of the user; the computing system determines that the first body part is in contact with the second body part when the computing system determines that: the received data indicates the first body part and the second body part are at least partially in the same position in space based on the received data from the motion sensing device, the third body part and the fourth body part have ceased moving toward each other, and the received data from the motion sensing device indicates ceased movement of 
However, in an analogous art, Bonnet teaches the second visual movement instructions instruct the user to put a first body part of the user in contact with a second body part of the user; the computing system determines that the first body part is in contact with the second body part when the computing system determines that:   U.S. Nonprovisional Patent ApplicationAttorney Ref. KNU/OOO1USC1the first body part position and the second body part position are at least partially in the same position in space based on the received data from the motion sensing device, the third body part and the fourth body part have ceased moving toward each other, and the received data from the motion sensing device indicates ceased movement of (Bonnet, para. 115-119 disclose instructing the subject to touch finger to nose and uses a camera to detect the movements and if contact is made using x-y coordinates of body parts.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for French to include the second visual movement instructions instruct the user to put a first body part of the user in contact with a second body part of the user; the computing system concludes that the first body part is in contact with the second body part when the computing system determines that:  U.S. Nonprovisional Patent ApplicationAttorney Ref. KNU/OOO1USC1the first body part position and the second body part position are at least partially in the same position in space based on the received data from the motion sensing device, the third body part and the fourth body part have ceased moving toward each other, and 5 the received data from the motion sensing device indicates ceased movement of as taught by Bonnet because French teaches “a system for assessing movement skills and agility skills. Movement skills are generally characterized in terms of the shortest time to achieve the distance objective. They can be further characterized by direction of movement with feedback, quantification and assessment being provided in absolute units, i.e., distance/time unit, or as a game score indicative of the player's movement capabilities related lo physics-based information including speed, velocity, acceleration, deceleration and displacement. Agility is generally characterized as the ability to quickly and efficiently change body position and direction while undertaking specific movement patterns.  The results also are reported in absolute units, with success determined by the elapsed time to complete the task (French at para. 75)” and “One advantage of the present system is that a variety of environments in the virtual world displayed on the monitor can prompt any desired type and intensity of physical activity (French at para. 95).”  Additionally, French also teaches multiple embodiments of determining contact by determining the sharing of the same space.  See, for example, at least para. 72, 411, and 429.  Thus, as French teaches prompting any desired type of physical activity and assessing movement skills and agility skills, instructing the user to perform a movement such as contacting a second body part with a first body part and then determining if the user performed the movement is well within the purview of assessing movement skills and agility skills in French.  Additionally, Bonnet also teaches that the Finger-to-Nose task is “a long standing clinical motor examination item that is clinically known.” (See Bonnet at para. 115).  Thus, it not only would be obvious to try, but would also be merely combining prior art elements according to known methods to yield predictable results.

Regarding claims 2-4, French renders obvious the system of claim 1. 
French does not explicitly teach wherein the first body part is a hand of the user and the second body part is a knee of the user, wherein the third body part is an elbow of the user and the fourth body part is an ankle of the user, wherein the hand is a right hand of the user, the knee is a left knee of the user, the elbow is a right elbow of the user, and the ankle is a left ankle of the user.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The instructing and tracking steps would be performed the same regardless of the body part that is identified. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for French to include wherein the first body part is a hand of the user and the second body part is a knee of the user, wherein the third body part is an elbow of the user and the fourth body part is an ankle of the user, wherein the hand is a right hand of the user, the knee is a left knee of the user, the elbow is a right elbow of the user, and the ankle is a left ankle of the user because such design choice does not functionally relate to the steps claimed and because the subjective interpretation of which body parts to move and assess does not patentably distinguish the claimed invention. 

Regarding claim 5, French renders obvious the system of claim 1.
French does not explicitly teach wherein the first body part is a finger of the user and the second body 15part is a nose of the user.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The instructing and tracking steps would be performed the same regardless of the body part that is identified. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for French to wherein the first body part is a finger of the user and the second body 15part is a nose of the user because such design choice does not functionally relate to the steps claimed and because the subjective interpretation of which body parts to move and assess does not patentably distinguish the claimed invention. 
Additionally, Bonnet teaches wherein the first body part is a finger of the user and the second body 15part is a nose of the user (Bonnet, para. 115-119 disclose instructing the subject to touch finger to nose and uses a camera to detect the movements and if contact is made using x-y coordinates of body parts.).
It would have been obvious to a person having ordinary skill in the art to include the finger-to-nose task and detection of Bonnet in the system of French because Bonnet teaches that the Finger-to-Nose task is “a long standing clinical motor examination item that is clinically known.” (See Bonnet at para. 115).  Thus, it not only would be obvious matter of design choice, but would also be merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 6, French renders obvious the system of claim 1, wherein the second visual movement instruction has a desired user-executed outcome, based on received body position location of at least one body part, and a maximum score available (French, para. 75, “game score indicative of the player's movement capabilities related to physics-based information including speed, velocity, acceleration, deceleration and displacement.”  para. 396, “The parameter indications 664 each include a flag 672 which provides an indication of the maximum value of the displayed parameter.”).

Regarding claim 8, French renders obvious the system of claim 1. 
French does not explicitly teach wherein if the first body part and the second body part do not appear in the same position in space, then the computing system concludes that the first body part is not in contact with the second body part.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for French to include wherein if the first body part and the second body part do not appear in the same position in space, then the computing system concludes that the first body part is not in contact with the second body part because French teaches “a system for assessing movement skills and agility skills. Movement skills are generally characterized in terms of the shortest time to achieve the distance objective. They can be further characterized by direction of movement with feedback, quantification and assessment being provided in absolute units, i.e., distance/time unit, or as a game score indicative of the player's movement capabilities related lo physics-based information including speed, velocity, acceleration, deceleration and displacement. Agility is generally characterized as the ability to quickly and efficiently change body position and direction while undertaking specific movement patterns.  The results also are reported in absolute units, with success determined by the elapsed time to complete the task (French at para. 75)” and “One advantage of the present system is that a variety of environments in the virtual world displayed on the monitor can prompt any desired type and intensity of physical activity (French at para. 95).”  Additionally, French also teaches multiple embodiments of determining contact by determining the sharing of the same space.  See, for example, at least para. 72, 411, and 429.  Thus, as French teaches prompting any desired type of physical activity and assessing movement skills and agility skills, instructing the user to perform a movement such as contacting a second body part with a first body part and then determining if the user performed the movement is well within the purview of assessing movement skills and agility skills in French.
Additionally, Bonnet teaches wherein if the first body part and the second body part do not appear in the same position in space, then the computing system concludes that the first body part is not in contact with the second body part (Bonnet, para. 115-119 disclose instructing the subject to touch finger to nose and uses a camera to detect the movements and if contact is made using x-y coordinates of body parts.).
It would have been obvious to a person having ordinary skill in the art to include the finger-to-nose task and detection of Bonnet in the system of French because Bonnet teaches that the Finger-to-Nose task is “a long standing clinical motor examination item that is clinically known.” (See Bonnet at para. 115).  Thus, it not only would be obvious to try, but would also be merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 9, French renders obvious the system of claim 1, wherein the second visual instruction is further based on a comparison of the received data associated with motion and position of each of the respective body parts compared to the desired user-executed outcome, which is based on the visual movement instruction[,] wherein the computing device system further determines a score associated with the comparison (French, para. 393, “the relationship between performance parameters and the displayed information may be more attenuated.” para. 311, “For example, the player may be trained to emulate the trainer's movements by attempting to maintain synchronicity with the avatar's movements. A measure of compliance may be made between the player's motions and the prerecorded motions of the trainer.” The measure of compliance is the score associated with the comparison.).

Regarding claim 11, French renders obvious the system of claim 1, wherein the computing system calculates the accuracy score by:  5
analyzing the raw data to determine an executed outcome for the user's body positions and movements after a predetermined amount of time; calculating a distance between the first body part and the second body part when they 10were closest to each other; wherein the distance between the first body part and the second body part when they were closest to each other has a pre-determined accuracy score (French, para. 363, “providing real-time feedback to the subject or user”; para. 393, “the relationship between performance parameters and the displayed information may be more attenuated.” Para. 311, “For example, the player may be trained to emulate the trainer's movements by attempting to maintain synchronicity with the avatar's movements. A measure of compliance may be made between the player's motions and the prerecorded motions of the trainer.” Para. 315, “The user is provided with real time feedback as to his or her compliance.”);
displaying the accuracy score on the screen (French, Fig. 30; para. 315, “The user is provided with real time feedback as to his or her compliance.” Para. 389-399, On Screen Display of Performance Parameters, para. 390, “Fig. 30 shows a monitor or display 660 which provides feedback to a player (or user or subject) using a testing and training system such as those described above.  The monitor 660 may be similar to the monitor 28 described above.”); and
updating the visual movement instruction based on the accuracy score (French, para. 300, “Scaling may be adjusted during an individual protocol, or during a series of protocols making up a training session.  Such adjustments may be made in response to increased performance, for example due to acquisition of new skills, or decreased performance, for example due to fatigue or injury.”).
French does not explicitly teach wherein the executed outcome is the position of the first body part and the second body part when the first body part was closest to the second body part in space.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for French to include wherein the executed outcome is the position of the first body part and the second body part when the first body part was closest to the second body part in space because French teaches “a system for assessing movement skills and agility skills. Movement skills are generally characterized in terms of the shortest time to achieve the distance objective. They can be further characterized by direction of movement with feedback, quantification and assessment being provided in absolute units, i.e., distance/time unit, or as a game score indicative of the player's movement capabilities related lo physics-based information including speed, velocity, acceleration, deceleration and displacement. Agility is generally characterized as the ability to quickly and efficiently change body position and direction while undertaking specific movement patterns.  The results also are reported in absolute units, with success determined by the elapsed time to complete the task (French at para. 75)” and “One advantage of the present system is that a variety of environments in the virtual world displayed on the monitor can prompt any desired type and intensity of physical activity (French at para. 95).”  Additionally, French also teaches multiple embodiments of determining contact by determining the sharing of the same space.  See, for example, at least para. 72, 411, and 429.  Thus, as French teaches prompting any desired type of physical activity and assessing movement skills and agility skills, instructing the user to perform a movement such as contacting a second body part with a first body part and then determining how well the user performed the movement is well within the purview of assessing movement skills and agility skills in French.
Additionally, Bonnet teaches wherein the executed outcome is the position of the first body part and the second body part when the first body part was closest to the second body part in space (Bonnet, para. 115-119 disclose instructing the subject to touch finger to nose and uses a camera to detect the movements and if contact is made using x-y coordinates of body parts.).
It would have been obvious to a person having ordinary skill in the art to include the finger-to-nose task and detection of Bonnet in the system of French because Bonnet teaches that the Finger-to-Nose task is “a long standing clinical motor examination item that is clinically known.” (See Bonnet at para. 115).  Thus, it not only would be obvious to try, but would also be merely combining prior art elements according to known methods to yield predictable results.

Regarding claims 12 and 13, French renders obvious the system of claim 11. 
French teaches comparing the accuracy score to a predetermined threshold (para. 243-248, “Once the optimal Dynamic Posture is determined, training optimal Dynamic Posture may be achieved by the following steps:… d) Y-plane positions, velocity, accelerations and power measurements that are greater or less than or equal to the pre-set threshold or window will generate real-time feedback of such violations for the Player 308. e) The system provides real-time feedback of compliance with the desired dynamic posture during performance of the protocols.”).
French does not explicitly teach wherein the accuracy score is 100 when the computing system determines that the first body part has contacted the second body part and wherein the accuracy score is less than a predetermined threshold when the computing system determines that the first body part has not made contact with the second body part. (Italicized for emphasis).
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The evaluating the accuracy step would be performed the same regardless of the numerical value assigned for completion of the task and subsequent fraction of that value related to the fraction of completion of the task. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for French to wherein the accuracy score is 100 when the computing system determines that the first body part has contacted the second body part in claim 12 and wherein the accuracy score is less than a predetermined threshold when the computing system determines that the first body part has not made contact with the second body part in claim 13 because such design choice does not functionally relate to the steps claimed and because the subjective interpretation of what numerical value to assign for completion of a task does not patentably distinguish the claimed invention. 

Regarding claim 14, French renders obvious the system of claim 1, further comprising a second gaming platform networked to the interactive exercise software and the computing system (French, para. 342-347 describe embodiments using a second gaming platform networked to the interactive exercise software and the computing system).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (US 2003/0077556, hereinafter referred to as French) in view of Bonnet (US 2011/0102568) as applied to claim 14 above, and further in view of Marks et al. (US 2015/0364059, hereinafter referred to as Marks).

Regarding claims 15-18, French renders obvious the system of claim 14. 
French does not explicitly teach wherein the second gaming platform is a foot pressure sensitive 20device having a plurality of sensors that track foot positions and movements of the user and create raw data in claim 15, wherein the second gaming platform outputs raw data to the computing system in claim 16, wherein the computing system combines the raw data from the 25motion sensing device and the raw data from the second gaming platform to create a combined raw data set in claim 17, and use the combined raw data set to:  U.S. Nonprovisional Patent ApplicationAttorney Ref. KNU/OOO1USC1evaluate the accuracy of the user's body and foot positions and movements in claim 18.
However, in an analogous art, Marks teaches wherein the second gaming platform is a foot pressure sensitive 20device having a plurality of sensors that track foot positions and movements of the user and create raw data (Marks, para. 50, “for example, a user may position himself on an exercise mat with both his hands and his feet positioned on the mat, with all for appendages exerting pressure on various sensors. A computer application may receive pressure data from sensors mapped to specific coordinates on the mat through BLUETOOTH™, or a wireless connection. The data may be delivered in any appropriate format, for example JSON (e.g., {{x:1, y:2, val: 100.23}, {x:2, y:2, val. 99.32}}). The mobile component 307 may then use the transferred data to determine if the combined image corresponds or correlates to a pre-defined pose within the app's database or to determine if a particular area of pressure corresponds to a specific body part identified within the app' s database using a recognition framework.”) in claim 15, wherein the second gaming platform outputs raw data to the computing system (Marks, para. 50, “A computer application may receive pressure data from sensors mapped to specific coordinates on the mat through BLUETOOTH™, or a wireless connection. The data may be delivered in any appropriate format, for example JSON (e.g., {{x:1, y:2, val: 100.23}, {x:2, y:2, val. 99.32}}).”) in claim 16, wherein the computing system combines the raw data from the 25motion sensing device and the raw data from the second gaming platform to create a combined raw data set (Marks, “The mobile component 307 may then use the transferred data to determine if the combined image corresponds or correlates to a pre-defined pose within the app's database or to determine if a particular area of pressure corresponds to a specific body part identified within the app' s database using a recognition framework.”) in claim 17.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the pressure sensing mat of Marks in the system of French to uses the combined raw data set to: U.S. Nonprovisional Patent ApplicationAttorney Ref. KNU/OOO1USC1evaluate the accuracy of the user's body and foot positions and movements; and provide feedback to the user by displaying a comparison of the user's body and foot positions and movements to the visual movement instructions on the screen because Marks teaches that the “mat may replace the need to have a private teacher by offering dynamic real time instruction personalized to a user's body type and practice via advanced in-mat sensors that connect with an application ( or "app") on a computing device, such as a smart phone or tablet computer.”  Thus, it is merely combining prior art references according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments, filed 02 November 2021, with respect to the specification objections have been fully considered.  The amendment regarding “PC” obviates the associated objection.  Therefore, this objection has been withdrawn.  The remaining objections have been updated to address the amendments to the specification.

Applicant’s arguments, filed 02 November 2021, with respect to the claim interpretations under 35 USC 112(f) have been fully considered.  The claim amendments obviate the interpretations.  Therefore, these interpretations have been withdrawn.

Applicant’s arguments, filed 02 November 2021, with respect to the rejection of claim 1 under 35 USC 112(b), antecedent basis, have been fully considered.  The amendments to claim 1 obviate this rejection.  Therefore, this rejection has been withdrawn.  However, the amendments to the claims necessitate new rejections of the claims under 35 USC 112(b).

Applicant’s arguments, filed 02 November 2021, with respect to the rejections of claims 7, 9, and 10 under 35 USC 112(d) have been fully considered.  The amendments to the claims obviate these rejections.  Therefore, these rejections have been withdrawn.

Applicant’s arguments, filed 02 November 2021, with respect to the rejections of the claims under 35 USC 101, human organism, have been fully considered.  The amendments to the claims obviate this rejection.  Therefore, this rejection has been withdrawn.

Applicant's remaining arguments filed 02 November 2021 and 23 June 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(b), Applicant asserts, with respect to the indefiniteness of “exercise therapy”, that the specification is not silent regarding any description of physical therapy because the term appears in line 27 of pg. 1 and lines 10-12 of pg. 8 and that the specification gives embodiments of the invention related to mental and physical activities in line 16 of pg. 11 - line 11 of pg. 12 as well as other unidentified places.
Examiner respectfully disagrees.  Line 27 of pg. 1 merely recites in results-based language that the above-mentioned gaming consoles have become popular ways to provide physical therapy to individuals who require mental and physical stimulation.  Lines 10-12 of pg. 8 merely recite that in combination with the motion sensing device, the overall system can provide an exercise therapy video game with a monitoring system that mentally and physically stimulates the user.  Thus, neither of Applicant’s citations provide any meaningful description of either exercise therapy or physical therapy as it relates to the claimed invention such that they obviate the rejection under 35 USC 112(b).  Regarding line 16 of pg. 11 - line 11 of pg. 12 of the specification, nowhere in this citation is a meaningful description of an embodiment that would clarify “exercise therapy” to overcome the rejection under 35 USC 112(b).  In particular, much of the citation specific to “various cognitive brain functions” as recited in line 25 of pg. 11 - line 11 of pg. 12 are not currently claimed.  However, this section discusses subject matter that was at the heart of the rejection under 35 USC 101, credible utility, of parent application US 14/920,840.  Thus, if the claims were amended to include such language, those amendments would likely introduce a similar rejection to the instant application.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that the claims have been amended to provide more structure and system clarification such that the claims do not merely recite the abstract idea grouping of a certain method of organizing human activity but instead show improvement to the technical field of exercise therapy.
Examiner respectfully disagrees.  This is merely a conclusory statement made without substantive support, and is not persuasive.  In contrast, the rejection has been updated to address the amendments to the claims.  The “more structure and system clarification” merely further evidence the mere use of a computerized system to implement the judicial exception which neither integrates the judicial exception into a practical application nor adds significantly more to the judicial exception.  Additionally, as identified with the maintained and updated rejection of the claims under 35 USC 112(b) regarding “exercise therapy”, the instant application does not clarify what exercise therapy actually is nor how it is implemented.  Further, this also exemplifies that one of ordinary skill in the art would not recognize “exercise therapy” as a technical field, let alone any patent-eligible improvements within the instant claims.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 103, Applicant asserts that the cited prior art do not teach the newly amended claims.
Examiner respectfully disagrees.  Applicant is directed to the rejections above which have been updated to address the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715   

/JAMES B HULL/Primary Examiner, Art Unit 3715